Claims 1-3, 5, 7, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 8,456,891 (Baek).
As to independent claim 1, Baek discloses an RRAM device (see the entire patent, including the Fig. 4 disclosure), comprising:  a bottom electrode 20; a high-k material 30 (column 5, lines 57-63) on the bottom electrode; a top electrode 60 (the lower layer of what column 5, lines 48-56 discloses can be a two-layer electrode); a top contact on the top electrode (the upper layer of what column 5, lines 48-56 discloses can be a two-layer electrode); and an encapsulating layer 43 of Al2O3 (column 8, lines 64-66) that encapsulates the bottom electrode, the high-k material, the top electrode and the top contact.
As to dependent claim 2, Baek’s high-k material 30 is configured to store data (column 5, lines 57-63).
As to dependent claim 3, Baek’s encapsulating layer 43 of Al2O3 inherently blocks moisture.
As to dependent claim 5, Baek’s device further comprises an oxygen exchange layer (OEL) material 50 (column 6, lines 6-10) on the high-k material 30.
As to dependent claim 7, Baek’s device further comprises a bit line contact 90 coupled to the top electrode.



As to independent claim 15, Baek discloses a method (see the entire patent, including the Fig. 4 disclosure), comprising:  forming a bottom electrode 20; forming a high-k material 30 (column 5, lines 57-63) on the bottom electrode; forming a top electrode 60 (the lower layer of what column 5, lines 48-56 discloses can be a two-layer electrode); forming a top contact on the top electrode (the upper layer of what column 5, lines 48-56 discloses can be a two-layer electrode); and forming an encapsulating layer 43 of Al2O3 (column 8, lines 64-66) that encapsulates the bottom electrode, the high-k material, the top electrode and the top contact.
As to dependent claim 16, Baek’s high-k material 30 is configured to store data (column 5, lines 57-63).
As to dependent claim 17, Baek’s encapsulating layer 43 of Al2O3 inherently blocks moisture.
As to dependent claim 19, Baek’s method further comprises forming an oxygen exchange layer (OEL) material 50 (column 6, lines 6-10) on the high-k material 30.

Claims 8-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 8,456,891 (Baek)j together with United States Patent 11,245,074 (Lv).
As to independent claim 8, Baek discloses an RRAM device (see the entire patent, including the Fig. 4 disclosure), comprising:  a bottom electrode 20; a high-k material 30 (column 5, lines 57-63) on the bottom electrode; a top electrode 60 (the lower layer of what column 5, lines 48-56 discloses can be a two-layer electrode); a top contact on the top electrode (the upper layer of what column 5, lines 48-56 discloses can be a 2O3 (column 8, lines 64-66) that encapsulates the bottom electrode, the high-k material, the top electrode and the top contact.
The difference between claim 8’s RRAM device and Baek’s RRAM device is claim 8’s high-k material comprises Ta2O5 doped with nitrogen.
Lv teaches that it is advantageous to form a RRAM device’s high-k data storage layer of Ta2O5 doped with nitrogen (see the entire patent, including the Abstract).
It would have been obvious to one skilled in the art to form Baek’s high-k data storage layer of Ta2O5 doped with nitrogen, because Lv teaches that it is advantageous to form a RRAM device’s high-k data storage layer of Ta2O5 doped with nitrogen.  
As to dependent claim 9, Baek’s high-k material 30 is configured to store data (column 5, lines 57-63).
As to dependent claim 10, Baek’s encapsulating layer 43 of Al2O3 inherently blocks moisture.
As to dependent claim 12, Baek’s device further comprises an oxygen exchange layer (OEL) material 50 (column 6, lines 6-10) on the high-k material 30.
As to dependent claim 14, Baek’s device further comprises a bit line contact 90 coupled to the top electrode.

Claims 4, 6, 11, 13, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


/MARK V PRENTY/Primary Examiner, Art Unit 2814